Citation Nr: 1128287	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  07-25 760	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee disorder. 

(The issue of entitlement to vocational rehabilitation training pursuant to Chapter 31, Title 38, of the United States Code is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1996 to November 1999. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

Additional evidence was submitted without a waiver of initial RO review and consideration following the most recent supplemental statement of the case issued in December 2008.  Normally, absent a waiver, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, in view of the favorable outcome with respect to this issue, and because the findings in those records are duplicative of evidence already of record there is no prejudice to the Veteran in making a decision.  See 38 C.F.R. § 20.1304(c); Bernard v. Brown, 4 Vet App 384 (1993).  


FINDINGS OF FACT

1.  Prior to December 4, 2008, the Veteran's service-connected right knee disorder was manifested by painful arthritis, but not by flexion limited to 30 degrees, extension limited to 5 degrees, recurrent subluxation or lateral instability, ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.  

2.  Starting on December 4, 2008, the Veteran's service-connected right knee disorder was manifested by flexion limited to 30 degrees, but not by extension limited to 5 degrees, recurrent subluxation or lateral instability, ankylosis, dislocation of the semilunar cartilage, removal of the semilunar cartilage, impairment of the tibia and fibula or genu recurvatum.  


CONCLUSIONS OF LAW

1.  Prior to December 4, 2008, the criteria for a rating in excess of 10 percent for the Veteran's service-connected right knee chondromalacia patella were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2010).

2.  From December 4, 2008, the criteria for a rating of 20 percent for the Veteran's service-connected right knee chondromalacia patella have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated November 2005, April 2007 and May 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

The Board notes that the May 2008 letter from the RO to the Veteran met the requirements of Vazquez-Flores.  This was followed by a readjudication in the December 2008 Supplemental Statement of the Case (SSOC).  Accordingly, any notice timing error did not affect the essential fairness of the adjudication.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal. 

The Veteran was afforded several VA examinations during the pendency of the appeal.  These reports of the examinations reflect that the examiners reviewed the pertinent medical records, recorded the Veteran's current complaints, conducted appropriate physical examinations and provided all findings necessary to decide the claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board accordingly finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 10 percent for his service-connected chondromalacia patella, right knee.  Essentially, the Veteran contends that the evaluation he has received for that condition does not accurately reflect its severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  While the veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  In addition, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for a right knee condition in September 1999.  In a December 1999 rating decision the RO granted entitlement to service connection for a right knee chondromalacia patella and assigned a noncompensable rating effective from November 14, 1999, the day after the Veteran's release from active service.  The Veteran submitted a Notice of Disagreement (NOD) with that rating in January 2000.  A subsequent rating decision from May 2000 granted entitlement to a 10 percent rating evaluation for the entirety of the appeal period.  The Veteran did not file a Substantive Appeal and submitted a letter later that month indicating his satisfaction with the decision.  

In October 2003 the Veteran claimed entitlement to a rating in excess of 10 percent for his service-connected right knee disorder.  A March 2004 rating decision denied entitlement to a rating in excess of 10 percent, as did rating decisions from January 2005 and February 2005.  

In September 2005 the Veteran again claimed entitlement to a rating in excess of 10 percent for his service-connected right knee disorder.  A June 2006 rating decision denied entitlement to a rating in excess of 10 percent.  The Veteran submitted a Notice of Disagreement (NOD) in February 2007.  The RO issued a Statement of the Case (SOC) in July 2007 and the Veteran filed a Substantive Appeal (VA Form 9) in August 2007.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2010).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Veteran's service-connected right knee chondromalacia patella was initially granted a compensable rating under Diagnostic Code 5010, for arthritis due to trauma.  The Veteran's specific diagnosis is not listed in the Rating Schedule.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010). 

Knee disabilities may be rated under several different diagnostic codes.  If the evidence shows compensable limitation of both flexion and extension, two separate disability ratings may be assigned.  VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is assigned where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees.  Finally, a 30 percent rating is assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under Diagnostic Code 5261, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 20 degrees.  A 40 percent evaluation is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Traumatic arthritis under Diagnostic Code 5010 is to be rated as degenerative arthritis under Diagnostic Code 5003.  Under that diagnostic code arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). 

Under Diagnostic Code 5257, for other impairment of the knee, a 10 percent rating may be assigned for recurrent subluxation or lateral instability which is slight.  A 20 percent rating may be assigned for recurrent subluxation or lateral instability which is moderate, and a 30 percent rating may be assigned for recurrent subluxation or lateral instability which is severe.  

Under Diagnostic Code 5258 a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  

Additional rating criteria are found under Diagnostic Code 5256 (ankylosis of the knee), 5259 (symptomatic removal of the semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45 and 4.59. 

The relevant evidence of record for the period on appeal consists of VA treatment records, VA examination reports and written statements from the Veteran.  

VA treatment records from April 2006 indicate that the Veteran complained of worsening right knee pain.  The examiner noted that the Veteran was wearing a hinged knee brace, but that it fit poorly and had fallen to the Veteran's ankle.  Severe degenerative joint disease of the right knee was indicated.  Records from May 2006 indicate that the Veteran was seen for physical therapy.  Patellar pain and crepitus were noted, with normal strength and normal range of motion.  The knee was stable to both varus and valgus pressure and there was no evidence of any additional functional loss due to incoordination, weakness, or lack of endurance following repetitive use or during flare-ups.  

VA emergency room records indicate that the Veteran requested a refill of his medical as well as a larger knee brace, but the examiner noted that there was no acute problem requiring evaluation.  Additional records from May 2007 indicated an increase in right knee pain, particularly over the previous several days.  The Veteran denied any trauma, erythema, warmth or swelling.  He reported that the pain was mainly along the medial and lateral aspects of the joint and that it was worse with standing or walking.  The Veteran also reported persistent "popping" of the joint and significant discomfort at night.  Tenderness along the medial and lateral joint line was noted on palpation, as well as tenderness over the tibial tuberosity.  

Subsequent VA treatment records from July 2007 indicate that the Veteran had full range of motion with regard to the right knee.  Tenderness in the right knee camp on the both the medial and lateral aspects was noted.  There was no sign of any inflammation or medial/lateral instability.  Muscle tone was good.  Radiographic imagery from that time showed persistent degenerative changes with narrowing at the patellofemoral and lateral compartments.  Patellar osteophytes were noted.  There was no acute fracture, dislocation or effusion and calcification at the insertion of the patella tendon was unchanged.  Surrounding soft tissue was unremarkable.  Subsequent VA treatment records show similar symptomatology. 

In his August 2007 Substantive Appeal (VA Form 9) the Veteran stated that he had been diagnosed with a meniscus tear, degenerative changes at the tri-compartmental joints and degenerative arthritis.  He also stated that an examiner told him he needed to have a knee replacement.

The Veteran was scheduled for a Decision Review Office hearing in November 2008, but he withdrew his request for that hearing when a VA examination was ordered.  The Veteran was afforded a VA examination in support of his claim in December 2008.  During that examination the Veteran reported that his right knee pain had worsened recently.  The Veteran reported that he is only able to stand for approximately fifteen to thirty minutes and is only able to walk approximately a quarter of a mile.  The Veteran also reported that pain, stiffness, weakness, effusion and giving way.  On physical examination the examiner stated that the Veteran's gait is characterized by poor propulsion, but that there was no evidence of abnormal weight bearing.  Range of motion studies showed flexion from zero to 50 degrees with pain after 30 degrees.  Full extension was indicated.  There was no evidence of inflammatory arthritis or joint ankylosis.  The examiner stated that there was no instability, patellar abnormality or crepitation. The examiner diagnosed the Veteran with right knee osteoarthritis.  He stated that there were significant effects on occupational activities, including decreased mobility, lack of stamina and pain.  The examiner stated that this had resulted in the Veteran being assigned different duties as well as increased absenteeism.  Effects on daily activities were also noted.

Subsequent VA treatment records from June 2009 indicate that the Veteran underwent an orthopedic consult for his right knee.  It was noted that the Veteran was wearing a brace and has been taking anti-inflammatory medication without lasting relief.  Physical examination revealed a normal gait, but examination of the right knee revealed marked limitation of motion.  The examiner stated that full extension was possible, but that flexion was only possible to 80 degrees.  No effusion was indicated and there was no ligamentous instability.  Moderate tenderness along the medial joint line was noted and the Veteran was provided with a steroid injection.  

After reviewing the entirely of the evidence of record, the Board finds that the medical and lay evidence is against a rating in excess of 10 percent for any time prior to December 4, 2008.  Prior to that date there is no evidence that the Veteran's right knee disorder was manifested by limitation of motion warranting a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Even with consideration of DeLuca factors, such as limitation due to pain, flare-ups, or repetitive use, a rating in excess of 10 percent is not warranted for that period.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261. 

It is recognized that the Veteran's right knee disability has been painful.  Arthritis has been diagnosed and is identified as a serious disability.  However, given the range of motion and objective findings, the Board finds that the criteria were not met for the assignment of a ratings greater than 10 percent for that period.  Under the provisions of 5003, and as further discussed under 38 C.F.R. § 4.59 and VAOPGCPREC 9-98 (1998), painful motion warrants at least the minimum disability rating of 10 percent.  However, a higher disability rating is not warranted under Diagnostic Code 5003.  

However, the Board notes that separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  With regard to range of motion the VA examination from December 4, 2008 reveals that the Veteran's right knee flexion was limited to 50 degrees, with pain after 30 degrees.  Under Diagnostic Code 5260, a 20 percent rating is warranted where flexion is limited to 30 degrees.  When considering function loss due to pain the Veteran's overall right knee motion more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5260.  Nevertheless, the Board finds that there is no basis upon which to grant a rating in excess of 20 percent for any time during the appeal period.  There has been no showing that the Veteran's right knee disorder has been manifested by flexion limited to 15 degrees or by any limitation of extension.  The Board does note that a separate compensable rating may be assigned under Diagnostic Code 5257, which provides ratings for other impairment of the knee that include recurrent subluxation or lateral instability.  However, the medical evidence of record does not demonstrate that the Veteran has any lateral instability associated with his right knee.  

The Board further notes that there is no competent evidence of ankylosis, history of removal of cartilage, dislocated semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  As such, the criteria of Diagnostic Codes 5256, 5258, 5259, 5262 and 5263 do not apply.

Lastly, a determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, the Board must determine if the evidence presents such an exceptional disability picture that available schedular evaluations are inadequate.  To do this, the Board or the RO must determine if the criteria in the rating schedule reasonably describe the claimant's disability level and symptomatology.  If this is the case, the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular consideration is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment and frequent periods of hospitalization.  If the Board determines that the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, the case must be referred for completion of the third step -- to determine whether, to accord justice, an extraschedular rating must be assigned.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008)  

In this instance, the Veteran's limitations and symptomatology are accounted for in the 10 percent ratings assigned prior to December 4, 2008, and by the 20 percent rating herein assigned thereafter.  As such, the Board finds that the diagnostic codes for the Veteran's service-connected right knee disability adequately describe the disability level and symptomatology for the Veteran's right knee disorder.  Therefore, a referral for an extraschedular rating is not warranted.  

In sum, the evidence does not support a rating evaluation in excess of 10 percent for the Veteran's service-connected right knee disorder for any point prior to December 4, 2008.  Starting on December 4, 2008, the Veteran's right knee disorder has been manifested by symptomatology warranting a 20 percent rating, but the evidence does not support a rating in excess of that amount.  

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  There is no allegation that the Veteran's service-connected right knee disorder has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   


ORDER

Entitlement to a rating in excess of 10 percent for the Veteran's service-connected right knee disorder is not warranted for the period prior to December 4, 2008.   To this extent, the appeal is denied.  

Entitlement to a rating of 20 percent for the Veteran's service-connected right knee disorder is granted from December 4, 2008, subject the law and regulations governing the payment of monetary benefits



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


